Exhibit 10.1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

NINTH AMENDMENT

TO DEVELOPMENT AND SUPPLY AGREEMENT

Effective as of the date of the last signature below, AbbVie Inc. (the
successor-in-interest to Abbott Laboratories), a Delaware corporation having a
principal place of business at 1 N Waukegan Road, North Chicago, IL 60064
(“AbbVie”), and Seattle Genetics, Inc., a Delaware corporation having a
principal place of business at 21823 – 30th Drive Southeast in Bothell,
Washington 98021 (“Seattle Genetics”) (individually the “Party” or collectively
the “Parties”) agree to the following terms and conditions as set forth below
(this “Ninth Amendment”). Capitalized terms used but not defined herein shall
have the meaning ascribed to them in the Agreement (as defined below).

WHEREAS, the Parties entered into a Development and Supply Agreement with an
Effective Date of February 23, 2004 for the manufacture of a chimeric anti-CD30
AC10 monoclonal antibody known as cAC10 Bulk Drug Intermediate (the “Original
Agreement”), which also constitutes the antibody component of SGN-35, and the
Parties subsequently entered into eight amendments to the Original Agreement
(collectively, the Original Agreement and those eight amendments are hereinafter
referred to as the “Agreement”);

WHEREAS, Abbott Laboratories (“Abbott”) and AbbVie entered into a Separation and
Distribution Agreement dated as of November 28, 2012 (the “Separation and
Distribution Agreement”), which provided for, among other things, the separation
of Abbott’s research-based pharmaceuticals business from its other business by
the contribution from Abbott to AbbVie of certain assets, the assumption of
AbbVie of certain Liabilities (as defined in the Separation and Distribution
Agreement) from Abbott, the distribution by Abbott of AbbVie common stock to
Abbott shareholders, and the execution and delivery of certain agreements in
order to facilitate and provide for the foregoing, in each case subject to the
terms and conditions set forth therein;

WHEREAS, in connection with the Separation and Distribution Agreement, Abbott
assigned, transferred and conveyed all of its rights and obligations under the
Agreement to AbbVie and AbbVie accepted and assumed all rights and obligations
of Abbott under the Agreement as further set forth below; and

WHEREAS, the Parties desire to further amend the Agreement as herein provided as
of the date of the last signature below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained here and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:



--------------------------------------------------------------------------------

1. Incorporation of the Agreement. All capitalized terms which are used but not
otherwise defined herein shall have the same meanings as set forth in the
Agreement, and the Agreement, to the extent not inconsistent with this Ninth
Amendment, is incorporated herein by this reference as though the same was set
forth in its entirety. To the extent any terms and provisions of the Agreement
are inconsistent with this Ninth Amendment, such terms and provisions shall be
deemed superseded by the Ninth Amendment. Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the Parties.

2. Process Development Work. The Parties agree that AbbVie shall perform the
Stage set forth in Attachment 1 hereto entitled “Stage 14: Stability Testing”
pursuant to the terms and conditions of the Agreement and this Ninth Amendment.

3. Payment Schedule. As compensation for the Stage to be performed by AbbVie
pursuant to Attachment 1 hereto and the remaining compensation due to AbbVie
pursuant to Stage 13A that was the subject of the Seventh Amendment to
Development and Supply Agreement between the Parties, Seattle Genetics shall pay
to AbbVie on the dates and in the amounts set forth in Attachment 2 hereto
entitled “Updated Summarized Payment Schedule (Amendments 7 & 9)”.

4. Project References. All references to the Project set forth in the Agreement
shall also be deemed to apply to the Stage performed by AbbVie pursuant to this
Ninth Amendment.

5. Effectuation. The amendment to the Agreement contemplated by this Ninth
Amendment shall be deemed effective as of the last date written below upon the
full execution of this Ninth Amendment and without any further action required
by the Parties hereto. There are no conditions precedent or subsequent to the
effectiveness of this Ninth Amendment. All terms and conditions set forth in the
Agreement that are not amended hereby shall remain in full force and effect. Any
term of this Ninth Amendment may be amended with the written consent of both
Parties. From the date hereof, any reference to the Agreement shall be deemed to
refer to the Agreement as amended by this Ninth Amendment.

6. Counterparts. This Ninth Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. One or more counterparts
of this Ninth Amendment may be delivered by facsimile, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.

7. Entire Agreement. This Ninth Amendment is the product of both Parties, and
together with the Agreement and exhibits thereto, constitute the entire
agreement between the Parties pertaining to the subject matter hereof, and merge
all prior negotiations and drafts of the Parties with regard to the transactions
contemplated herein.

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Ninth Amendment to be executed
by their duly authorized officers as of the date of the last signature set forth
below.

 

ABBVIE INC.       SEATTLE GENETICS, INC. By:  

/s/ Keith Kentala

      By:  

/s/ Vaughn B. Himes

Name:   Keith Kentala       Name:   Vaughn B. Himes Title:   VP, Operations
Commercial Development       Title:   EVP Date:   8/28/2016       Date:  
8/12/2016

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Attachment 1

STAGE 14: STABILITY TESTING

[*]

 

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Attachment 2

UPDATED SUMMARIZED PAYMENT SCHEDULE (Amendments 7 & 9)

[*]

 

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.